. ih
aia

AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Atalo Abac Albarran-Gonzalez Case Number: 3:19-mj-23161 .

Bridget Kennedy

| Defendant's Attorney

 

REGISTRATION NO. 88014298 | | FILED

THE DEFENDANT: : . | 7 - aug 08 2019
XI pleaded guilty to count(s) 1 of Complaint
L) was found guilty to count(s)

after a plea of not guilty. . Tee NE ge cgeeumingotannen sans thn
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following sHiaer

 

 

CLERK. U.S DIET RK t COURT

 

 

 

 

 

Title & Section Nature of Offense © Count Number(s)
8:1325 ; ILLEGAL ENTRY (Misdemeanor) 1
[) The defendant has been found not guilty on count(s) .
sO Count(s) — dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for. a term of:

dy TIME SERVED Cl days

XX] Assessment: $10 WAIVED — & Fine: WAIVED ©
XI Court recommends USMS, ICE or DHS or other arresting agency return all property and alf documents i in

 

defendant’s possession at the time of arrest upon their deportation pr na Perch {lyme
ry Court recammends defendant be deported/removed with relative, Yl) 4" eh charged in case

 

IT IS ORDERED ‘that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic cir¢umstances.

. Thursday, August 8, 2019 —
Date of Imposition of Sentence

received - | iW tho La

DUSM | | HONORABLE F. A. GOSSETT III
_ UNITED STATES MAGISTRATE JUDGE

  
 

 

Clerk’s Office Copy | | 3:1 9.10j-23161

 

 
